              Case1:19-cr-00437-AKH
              Case 1:19-cr-00437-AKH Document
                                      Document83
                                               82 Filed
                                                   Filed09/29/20
                                                         09/25/20 Page
                                                                   Page11ofof11

                             r·-=========-
                              ' :~DC SDNY
        HARR IS t.: 0OCllMENT
     ST. L A Li R E N ELECTRONIC.,\~LY FILED
                               noc #: _ _ _ _ _ _ __
                             'I.UA i   L   Fi LED:       , Se tember 2 , 2020

     BYECF
     Hon. Alvin K. Hellerstein
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                       Re:   United States v. David Wagner, et. al., 19-cr-437 (AKH)

     Dear Judge Hellerstein:

             My firm represents defendant Marc Lawrence in this matter.

            Pursuant to this Court's Order dated September 15, 2020 (Docket No. 80), I write to update
     the Court regarding Mr. Lawrence's continued efforts to search for a third financially responsible
     person to co-sign his personal recognizance bond.

             Since our last update to the Court on September 11, 2020, the latest candidate to sign Mr.
     Lawrence's bond has declined. Mr. Lawrence has identified one more potential co-signer and is in
     the process of contacting him. Mr. Lawrence continues to use his best efforts to secure a third co-
     signer.

             We have discussed Mr. Lawrence's efforts with the Government (AUSA Jilan Kamal and
     AUSA Sagar Ravi), and they have no objection to an additional two-week extension for Mr.
     Lawrence to continue his search. Accordingly, we ask the Court to allow Mr. Lawrence to remain
     at liberty with two co-signers pending the results of his continued search for another financially
     responsible person. We will update the Court regarding Mr. Lawrence's continued efforts no later
     than later than October 9.

                                                                            Respectfully,

                                                                              ~)/uv
                                                                            Andrew St. Laurent

     cc:     AUSA Jilan Kamal, Esq. (by ECF)
             AUSA Sagar Ravi, Esq. (by ECF)




ANDREW ST . LA URENT    ANDREW@HS-LAW.COM            I   DIRECT (646) 248 - 6010



HS-LAW.COM    MAIN (212) 397 · 3370    I   FAX (202) 202 - 6206     I 40   WALL STREET , 53RD FLOOR , NEW YORK , NY 10005
